Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 was filed on the filing date of the instant application on 06/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following incorporated by reference: In the CROSS-REFERENCE TO RELATED APPLICATIONS section of the specification paragraph [0001], a continuation of “… Application No. 15/674,355, filed on August 10, 2017” should be updated as “… Application No. 15/674,355, filed on August 10, 2017, now U.S. Patent No. 10,362,199” according to the Office BIB data sheet.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 8-9, 12, 14, and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16-18, 24, and 26 of U.S. Patent No. 10,728,669 (hereinafter “the patent ‘669”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
For example, claims 1 and 8 of the instant application are recited similar and/or word-for-word limitations as in claims 1 and 16 of the patent ‘669, and omitted detail features such as “the sound generating device includes: a bobbin; a protection member on the bobbin”, “a protection member on the sound generating device”, etc. Therefore, claims 1 and 8 of the instant application are broader than claims 1 and 16 of the patent ‘669.
Dependent claims 9, 12, 14, and 17 of the instant application are recited similar and/or word-for-word limitations as in claims 17-18, 24, and 26 of the patent ‘669.
When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.  Also, omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before, In re KARLSON (CCPA) 136 USPQQ 184 (1963).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US-PGPUB 2012/0243719 A1 hereinafter “Franklin”) in view of Kim (US-PGPUB 2006/0158845 A1).

As for claim 1, Franklin discloses a display apparatus (Figs.1-15, Display 14 and related description), comprising: a display panel (Display panel 14 is depicted in Figure 1 and additional details in Figure 5) configured to display an image by emitting light (Fig.1, 14, Fig.5, 14, Fig.6. 14A, ¶ [40], display pixel array is an organic light emitting diode (OLED) array); a supporting member (Fig.7, 46, 54) on a rear surface (Fig.7, Display 14, 14M) of the display panel (Fig.7, ¶ [58], a supporting member such as support structure 46 on a rear surface of the display panel 14); at least one or more sound generating device on a rear surface of the display panel (Sound generating device such as attached speaker(s) 48 with transducer(s) 50 on a rear surface of the display panel 14 depicted in Figures 13-14) and configured to vibrate the display panel to generate sound (Fig.7, Display 14, Display Portion 14M, Magnet 40, Coil 42, Support Structure 46, Speaker 48, ¶ [57], as magnet 40 moves back and forth, the attached display portion 14M is vibrated the air which creating sound waves, and ¶ [70]).

In the same field of communication technology, Kim discloses a display apparatus includes a display panel 50 (Kim – Fig.1, Display Panel 50, and Figs.2-4), a heat-dissipation member 53 between the display panel 50 (Kim – Fig.2, Display Panel 50, Heat Dissipation Sheet 53, Figs.3-4, ¶ [27]), and an adhesion member 54 between the display panel 50 (Kim – Fig.2, Display Panel 50, Adhesive Tape 54, Figs.3-4, ¶ [13], [24]). Kim further teaches a need to appropriately reduce the heat and noise that generated during the display operation which can damaged the circuit devices and give viewers an unpleasant experience (Kim – ¶ [8]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Franklin by providing the above described features, as taught by Kim. The combination of the disclosures taken as a whole suggests that users would benefit from the detail techniques for reducing the heat and noise that generated during the display operation which can damaged the circuit devices and give viewers an unpleasant experience, as per teachings of Kim.


As for claims 2-3 and 5, Franklin and Kim disclose the at least one or more sound generating device comprises: a magnet (Franklin - Fig.7, Display 14, Display Portion 14M, Magnet 40, Coil 42, Support Structure 46, Speaker 48, ¶ [0055]-[0057], as magnet 40 moves back and forth, attached display portion 14M is vibrated the air that creating sound) and a center pole on a plate (Franklin - Fig.7, 46, 54, a center pole such as the protection member 46 on a plate/support suspension structure 54, ¶ [58], [60]); a coil around a bobbin, and around the center pole (Franklin - Fig.7, Coil 42, 46, 54, ¶ [55], coil/bobbin 42, and around the center pole 46,  and ¶ [0055]-[0059], coil/bobbin 42 which wrapping around the magnet 40, the center pole 46 for stiffening/protecting), wherein a size of the heat-dissipation member is larger than a size of the at least one or more sound generating device (Franklin - Fig.7, Display 14, Display Portion 14M, Magnet 40, Coil 42, Support Structure 46, Speaker 48, ¶ [81]-[84], a plurality of sound generating devices 48 and/or array of display-based speakers 48 formed on the underside of display panel 14, and see Kim – Fig.2, Display Panel 50, Heat Dissipation Sheet 53, ¶ [12], the heat dissipation member 53 having a predetermined size smaller than the display panel, and thus, the heat-dissipation member 53 is larger than a size of the at least one or more sound generating device 48), and the at least one or more sound generating device generates a middle-high-pitched sound band (Franklin - Figs.1-15, ¶ [63], sound generating device selected based on the desired frequency response, ¶ [85], sound generating devices such as mid-range speaker, tweeters, etc.).



Claims 4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Kim, and in view of OTANI et al. (US-PGPUB 2012/0134518 A1 hereinafter “OTANI”).

As for claim 4, Franklin and Kim disclose everything claimed as applied above (see claim 1 above). Franklin also discloses the at least one or more sound generating devices is at the first area and the second area such as attached speaker(s) 48 with transducer(s) 50 on a rear surface of the display panel 14 depicted in Figure 13, and Figure 14 depicted each sound generating device with transducer(s) 50 at an interval along the display panel which can be read the first, second area(s)). However, Franklin and Kim do not explicitly using the terms partition between the areas. OTANI discloses a display panel (OTANI – Fig.2, Display Panel 115), two sound generating devices 140a, 140b (OTANI – Fig.2, Speaker(s) 140a, 140b, ¶ [32], each speaker (140a, 140b) includes a vibration plate), and the two sound generating devices are at a first area “space” 260a and a second area “space” 260b (OTANI – Fig.5, 140a, 260a, 140b, 260b, ¶ [62]), and a plurality of partitions such as partitions 184, 224, 234, etc., which divides the large area surrounded by the outer frame to form areas/space (OTANI – Fig.4B, 224, Fig.4C, 224, 234, 244, Figs.5A-5B, ¶ [62], [82], [101], and [132]). OTANI further teaches an advantage in using partitions to create areas for sound waves/vibration to pass through the housing (OTANI – ¶ [2]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Franklin and Kim by 

As for claim 6-7 and 11-13, Franklin, KIM, and OTANI disclose at least one or more first partition between the first area and the second area; and a second partition at a periphery of the display panel (Franklin – Figs.1-15, ¶ [0057]-[0058], and ¶ [82], [84], and see OTANI – Figs.1A-8B, ¶ [62], [82], [101], and [132]), wherein the at least one or more first partition and the second partition are between the display panel and the supporting member, wherein the third partition is between the display panel and the supporting member (Franklin – Figs.1-15, ¶ [58], a supporting member such as support structure 46 on a rear surface of the display panel 14, and see OTANI – Figs.1A-8B, ¶ [62], [82], [101], and [132]), further comprising a third partition at a periphery of the display panel (Franklin – Figs.1-15, ¶ [42], [67], peripheral portion IA, and raise portion 12’ of housing 12 surround the periphery of display 14, and see OTANI – Figs.1A-8B, ¶ [62], [82], [101], and [132]).

As for claim 8, Franklin discloses a display apparatus (Figs.1-15, Display 14 and related description), comprising: a display panel (Display panel 14 is depicted in Figure 1 and additional details in Figure 5) configured to display an image by emitting light (Fig.1, 14, Fig.5, 14, Fig.6. 14A, ¶ [40], display pixel array is an organic light emitting diode (OLED) array), the display panel having a first area, a second area, and a third including inside areas of sound barrier structure ring 14’ and also covered by area 14M of the display 14 M in Figure 15, which can be read on a first area, a second area, etc., and ¶ [0057]-[0058], and ¶ [0084]); a supporting member (Fig.7, 46, 54) on a rear surface (Fig.7, Display 14, 14M) of the display panel (Fig.7, ¶ [58], a supporting member such as support structure 46 on a rear surface of the display panel 14); a sound generating device in each of the first and second areas of the display panel (Sound generating device such as attached speaker(s) 48 with transducer(s) 50 on a rear surface of the display panel 14 depicted in Figure 13, and Figure 14 depicted each sound generating device with transducer(s) 50 at each of the first, second, third area(s)) and configured to vibrate the display panel to generate sound (Fig.7, Display 14, Display Portion 14M, Magnet 40, Coil 42, Support Structure 46, Speaker 48, ¶ [57], as magnet 40 moves back and forth, the attached display portion 14M is vibrated the air which creating sound waves, and ¶ [70]); at least one first partition between the first area and the third area; at least one second partition between the second area and the third area (Figure 14 depicted each sound generating device with transducer(s) 50 at each of the first, second, third area(s), and the transducers locations are being interpreted as the first and second partitions between the areas on the display panel 14/14M, and ¶ [82], wherein a first of the sound generating device is in one of the first and second areas of the display panel (Fig.15, Speaker(s) 48, and ¶ [84], each speaker 48 having a transducer 50 is surrounded by the ring 14’ for isolating sound laterally distributed in the areas).
As shown above, Franklin discloses the inside areas of sound barrier structure ring 14’ and also covered by area 14M of the display 14 M in Figure 15, which can be 
However, Franklin is silence about using a heat-dissipation member and not using the term partition; although techniques for using the heat-dissipation member to dissipate the heat that generated during operation, and using partitions to create area(s)/space for sound waves to pass through are well-known in the art as described below in one of many H04R/381 references.
In the same field of communication technology, Kim discloses a display apparatus includes a display panel 50 (Kim – Fig.1, Display Panel 50, and Figs.2-4), a heat-dissipation member 53 between the display panel 50 (Kim – Fig.2, Display Panel 50, Heat Dissipation Sheet 53, Figs.3-4, ¶ [27]). Kim further teaches a need to appropriately reduce the heat and noise that generated during the display operation which can damaged the circuit devices and give viewers an unpleasant experience (Kim – ¶ [8]). And, OTANI discloses a display panel (OTANI – Fig.2, Display Panel 115), two sound generating devices 140a, 140b (OTANI – Fig.2, Speaker(s) 140a, 140b, ¶ [32], each speaker (140a, 140b) includes a vibration plate), and the two sound generating devices are at a first area “space” 260a and a second area “space” 260b (OTANI – Fig.5, 140a, 260a, 140b, 260b, ¶ [62]), and partitions such as partitions 184, 224, 234, etc., which divides the large area surrounded by the outer frame to form areas/space (OTANI – Fig.4B, 224, Fig.4C, 224, 234, 244, Figs.5A-5B, ¶ [62], [82], [101], and [132]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Franklin by providing the above described features, as taught by Kim and OTANI. The combination of the disclosures taken as a whole suggests that users would benefit from the detail techniques for reducing the heat and noise that generated during the display operation which can damaged the circuit devices, giving viewers an unpleasant experience, and areas inside the display panel for passing the vibration as per teachings of Kim and OTANI.

As for claims 9-10, Franklin, Kim, and OTANI disclose the at least one or more sound generating device comprises: a magnet (Franklin - Fig.7, Display 14, Display Portion 14M, Magnet 40, Coil 42, Support Structure 46, Speaker 48, ¶ [0055]-[0057], as magnet 40 moves back and forth, attached display portion 14M is vibrated the air that creating sound) and a center pole on a plate (Franklin - Fig.7, 46, 54, a center pole such as the protection member 46 on a plate/support suspension structure 54, ¶ [58], [60]); a coil around a bobbin, and around the center pole (Franklin - Fig.7, Coil 42, 46, 54, ¶ [55], coil/bobbin 42, and around the center pole 46,  and ¶ [0055]-[0059], coil/bobbin 42 which wrapping around the magnet 40, the center pole 46 for stiffening/protecting), wherein a size of the heat-dissipation member is larger than a size of the at least one or more sound generating device (Franklin - Fig.7, Display 14, Display Portion 14M, Magnet 40, Coil 42, Support Structure 46, Speaker 48, ¶ [81]-[84], a plurality of sound 

As for claims 14 and 17-19, Franklin, Kim, and OTANI disclose the sound generating device generates a middle-high-pitched sound band, wherein the second sound generating device generates a low-pitched sound band (Franklin - Figs.1-15, ¶ [63], sound generating device selected based on the desired frequency response, ¶ [85], sound generating devices such as mid-range speaker, tweeters, etc.), a second sound generating device in the third area (Franklin – Figs.14-15, ¶ [82[-[85], and see OTANI – Figs.1A-8B, ¶ [62], [82], [101], and [132]), and comprising an adhesion member between the heat-dissipation member and the sound generating device (Franklin - Sound generating device such as attached speaker(s) 48 with transducer(s) 50 on a rear surface of the display panel 14 depicted in Figures 13-14, see Kim – Fig.2, Display Panel 50, Adhesive Tape 54, Figs.3-4, ¶ [13], [24], and see OTANI – Fig.4C, Adhesive(s) 230. 240, ¶ [47]).

As for claims 15-16, Franklin discloses arrangements of the sound generating devices form an active display area that allow the size of the active area to be increased relative to its inactive area (Franklin – Figs.1-15, ¶ [54]), Kim discloses the size of the display panel 50 (Kim – Figs.1-4, ¶ [26]), and OTANI discloses the sound generating In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Maekawa et al. (US-PGPUB 2005/0254682 A1) disclose a sound generating device comprises a coil bobbin, a magnet, a center pole, etc., and restrained the bobbin from vibrating more than necessary (see Fig. 7A).
PARK et al. (US-PGPUB 2017/0055353 A1) teach a display that used a heat-dissipation member instead of a conductive sponge which is vulnerable to oxidation, etc. (see Fig.1A).
Green (U.S. Patent No. 4,891,842 A) teaches sound generating actuators have rectangular shape with two parallel-side pairs sides (see Figs.3-4).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
03/24/2021